DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-8, 16 in the reply filed on 5/6/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meike et al. (WO 2012084859). 


Instant application

    PNG
    media_image1.png
    421
    824
    media_image1.png
    Greyscale

As to claim 1. Meike et al. disclose a laminate (see e.g. laminate in Fig 2) comprising 

    PNG
    media_image2.png
    288
    548
    media_image2.png
    Greyscale

- at least one layer a) containing at least one thermoplastic and/or thermoset (see e.g. at least barrier film 2b which can be polyurethane in claim 1, Fig 2, polyurethane can be thermoplastic or thermoset, barrier film consists of thermoplastic polymer such as linear polyurethane), 
- at least one layer b) containing at least one thermoplastic polyurethane (see e.g. (at least) foam layer 3 comprises thermoplastic polymer foam such as polyurethane in claim 3, 13 and Fig 2, foam layer consists of thermoplastic polymer foam such as linear polyurethane) 
wherein at least one component and/or functional unit (A) is positioned on the at least one layer a)(see e.g. (at least) functional unit 4 in Fig 2, claim 1), and 
wherein the at least one thermoplastic polyurethane of layer b) takes the form of a foam layer at least in some regions (see e.g. foam layer 3 comprises thermoplastic polymer foam such as polyurethane in claim 3, 13 and Fig 2).
Since both barrier film and foam layer are preferred to be thermoplastic polymer such as linear polyurethane, it would have been obvious for a person with ordinary skills in the art to modify both barrier layers and foam layers to be made of thermoplastic linear polyurethane. 
As to claim 2. Meike et al. disclose the laminate as claimed in claim 1, wherein at least some regions of the component and/or the functional unit (A) are surrounded by the at least one layer b), or the component and/or the functional unit (A) is fully encased by the at least one layer b) (see e.g. Meike et al. discloses functional unit 4 is surrounded and fully encased by foam polyurethane layer 3 in Fig 2).
As to claim 7. Meike et al. disclose the laminate as claimed in claim 1, wherein the at least one layer a) comprises at least one thermoplastic selected from the group consisting of one or more polycarbonate(s) or copolycarbonate(s) based on diphenols, poly- or copolyacrylates, poly- or copolymethacrylate(s), poly- or copolymer(s) with styrene, acrylonitrile-butadiene-styrene, or polystyrene- acrylonitrile, thermoplastic polyurethane(s), polyolefin(s), poly- or copolycondensate(s) of an aromatic dicarboxylic acid and aliphatic, cycloaliphatic and/or araliphatic diols having 2 to 16 carbon atoms, polyamide, poly- or copolycondensate(s) of at least one cycloalkyldicarboxylic acid, polysulfones, polyvinyl halides, mixtures thereof, and blends of at least two of the above(see e.g. thermoplastic polymer such as linear polyurethane in specification).

Claims 3-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meike et al. (WO 2012084859), and further in view of Lunt et al. (US20050059754). 
As to claim 3. Meike et al. does not disclose the laminate as claimed in claim 1, wherein the at least one thermoplastic polyurethane of layer b) has a hardness of 60 Shore A according to DIN ISO 7619-1 to < 60 Shore D according to DIN ISO 7619-1. 
Lunt et al. (US20050059754) disclose thermoplastic polyurethane is desired to be used as polyurethane foam layer in sensor containing article (see e.g. Par. 3), wherein the foam layer has shore hardness of less than or equal to about 60 as electrically conductive foam layer (see e.g. in Par. 35-38). Lunt et al. also discloses it is desired to use polyurethane that is thermoplastic as elastomer in claim 18-19).
Both Meike et al. and Lunt et al. are analogous in the field of using thermoplastic polyurethane as foam layer or barrier layer, it would have been obvious for person with ordinary skills in the art to modify both the polyurethane barrier layer and polyurethane foam layer to have a hardness equal to 60 in order to achieve desired electrical property of the polyurethane layer and polyurethane foam layer that are within sensor laminate. 
DIN ISO 7619-1 is a testing standard, does not have effect on the test result. 
As to claim 4. Meike et al. in view of Lunt et al. disclose the laminate as claimed in claim 1, further comprising one or more layers c) comprising at least one thermoplastic polyurethane (see e.g. Meike et al. disclose at least barrier film 2a which can be thermoplastic polymer in claim 1, Fig 2, in particular linear polyurethane. Lunt et al. (US20050059754) disclose thermoplastic polyurethane is desired to be used as polyurethane foam layer in sensor containing article (see e.g. Par. 3), wherein the foam layer has shore hardness of less than or equal to about 60 as electrically conductive foam layer (see e.g. in Par. 35-38). Lunt et al. also discloses it is desired to use polyurethane that is thermoplastic as elastomer in claim 18-19), wherein a total layer thickness of the one or more layers c) is from >5 um to < 150 um (see e.g. The at least one barrier films 2a, 2b are made of linear polyurethane and are largely impermeable to moisture and dirt. They have a thickness of 0.025 to 1 mm and are flexible in line 30 in page 23), and wherein the one or more layers c) are arranged such that the one or more layers c) are positioned between the at least one layer a) and the at least one layer b) or the at least one layer b is positioned between the at least one layer a) and the one or more layers c) (see e.g. Fig 2).
As to claim 5. Meike et al. in view of Lunt et al. disclose the laminate as claimed in claim 4, further comprising one or more layers d) comprising at least one thermoplastic polyurethane (see e.g. Meike et al. disclose at least barrier film 2a which can be thermoplastic polymer in claim 1, Fig 2, in particular linear polyurethane), wherein a total layer thickness of the one or more layers d) is from >5 um to < 150 um(see e.g. The at least one barrier films 2a, 2b are made of linear polyurethane and are largely impermeable to moisture and dirt. They have a thickness of 0.025 to 1 mm and are flexible in line 30 in page 23), and wherein the one or more layers d) are disposed in the laminate in such a way that layer b) is always between the one or more layers d) and the one or more layers c) (see e.g. Fig 2).
As to claim 6. Meike et al. in view of Lunt et al. disclose the laminate as claimed in claim5, wherein the at least one thermoplastic polyurethane of the one or more layers c) and/or of the one or more layers d) has a hardness in each case of 60 Shore A according to DIN ISO 7619-1 to < 60 Shore D according to DIN ISO 7619-1(see e.g. Lunt et al. (US20050059754) disclose thermoplastic polyurethane is desired to be used as polyurethane foam layer in sensor containing article (see e.g. Par. 3), wherein the foam layer has shore hardness of less than or equal to about 60 as electrically conductive foam layer (see e.g. in Par. 35-38). Lunt et al. also discloses it is desired to use polyurethane that is thermoplastic as elastomer in claim 18-19).
As to claim 16. Meike et al. in view of Lunt et al. disclose the laminate as claimed in claim 4, wherein the at least one thermoplastic polyurethane of the one or more layers c) has a hardness of > 60 Shore A according to DIN ISO 7619-1 to < 60 Shore D according to DIN ISO 7619-1(see e.g. Lunt et al. (US20050059754) disclose thermoplastic polyurethane is desired to be used as polyurethane foam layer in sensor containing article (see e.g. Par. 3), wherein the foam layer has shore hardness of less than or equal to about 80 as electrically conductive foam layer (see e.g. in Par. 35-38). Lunt et al. also discloses it is desired to use polyurethane that is thermoplastic as elastomer in claim 18-19).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meike et al. (WO 2012084859), and further in view of Yoon et al. (US20160299598).  
As to claim 8. Meike et al. disclose the laminate as claimed in claim 1, wherein optionally one or more layers c) and optionally one or more layers d) prior to lamination have a total thickness of >100 to < 1200 um (see e.g. The barrier films 2a, 2b are made of polyurethane and are largely impermeable to moisture and dirt. They have a thickness of 0.025 to 1 mm and are flexible), 
Meike et al. does not discloses foam layers b thickness. Meike et al. does not discloses wherein the laminate comprises one or more of the following properties: a. a thickness after lamination within a range from >80 to < 3000 um; b. a difference in thickness at a thinnest point in the laminate compared to a thickest point in the laminate over a total length of the laminate within a range from 1 to 150 um; or c. a difference in thickness at the thinnest point in the laminate compared to the thickest point in the laminate over a total width of the laminate within a range from 1 to 150 um.
Yoon et al. discloses it is desired for polyurethane foam layer used for sensor application to have a thickness of 10 μm to 1 mm in order to achieve sufficient absorbing impact and detect pressure sensitivity (see e.g. Par. 70-71). 
Both Meike et al. and Yoon et al. are analagous in the field of polyurethane foam layer for (wrapping) sensor application, it would have been obvious for a person with ordinary skills in the art to modify the thickness of the polyurethane foam in Meike et al. to be 10 μm to 1 mm as taught by Yoon et al. in order for the polyurethane foam to achieve sufficient absorbing impact and detect pressure sensitivity as suggested by Yoon. 
As the result, the total thickness of at least one barrier layers, foam layer would overlaps with total thickness of >100 to < 1200 um prior lamination and a thickness after lamination within a range from >80 to < 3000 um. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeYoung et al. (US20160214422)
As to claim 1, DeYoung et al. (US20160214422) disclose a laminate comprising 
- at least one layer a) containing at least one thermoplastic and/or thermoset (see e.g. varnish 450 can be provided on the covering material 412 in Par. 80, Fig 4C, varnish can be polyolefin layers in Par. 82 as outermost layer in Par. 16), 
- at least one layer b) containing at least one thermoplastic polyurethane (see e.g. second covering materials that is polyolefin based 412 in Par. 80, Fig 4C, polyurethane foam for the layers of covering polyolefin materials in Par. 71, additionally can comprise multiple layer of the covering materials in Par. 18) 
wherein at least one component and/or functional unit (A) is positioned on the at least one layer a)(see e.g. identification element 440 can include a transponder having an RFID chip 441 coupled to antenna wires 442, and a part of the wires and/or a region of the chip can be above the level of the film 410, e.g., above the top surface 415 in Par. 79), and 
wherein the at least one thermoplastic polyurethane of layer b) takes the form of a foam layer at least in some regions (see e.g. second covering materials that is polyolefin based 412 in Par. 80, Fig 4C, polyurethane foam for the layers of covering polyolefin materials in Par. 71, additionally can comprise multiple layer of the covering materials in Par. 18).

    PNG
    media_image3.png
    266
    462
    media_image3.png
    Greyscale

As to claim 2. DeYoung et al. disclose laminate as claimed in claim 1, wherein at least some regions of the component and/or the functional unit (A) are surrounded by the at least one layer b), or the component and/or the functional unit (A) is fully encased by the at least one layer b)(see e.g. Fig 4C, wherein 440, 441, and 442 are surrounded and fully encased by covering layer 412)
As to claim 4. DeYoung et al. discloses the laminate as claimed in claim 1, further comprising one or more layers c) comprising at least one thermoplastic polyurethane, wherein a total layer thickness of the one or more layers c) is from >5 um to < 150 um(see e.g. thin layer such as 0.1mm in Par. 53, however the materials can be any thickness or any plurality of layers in Par. 52). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783